DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/04/2021 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 11/04/2021. Claims 1, 33-34 have been amended. Claim 35 has been added. Claims 1, 3-4, 6-35 are presented for examination.
The status of claim 35 is identified as “(Previously Presented).” However, claim 35 is newly added. Thus, the status of claim 35 is interpreted as “(New)”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 33 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 34 is drawn to 
Independent claim 1 (which is representative of independent claims 33, 34) recites obtaining a dataset associated with a present health condition of the first subject measured…, the dataset comprising (1) a first form of health or environmental data in a first format measured…and (2) a second form of health or environmental data in a second format measured…; identifying a plurality of functional domains in said dataset; executing a query to obtain an optimized query answer, wherein said query comprises one or more of: (i) improving or worsening of the present health condition of the first subject, (ii) a deviation or conformance to a normative group health condition by the first subject, and (iii) a prediction of an impending health event or lack thereof for the first subject, wherein the optimized query answer is obtained by a procedure that comprises: a) selecting domain weights for respective functional domains in the dataset in accordance with the query, wherein the domain weights are applied to corresponding data in the dataset, thereby generating a weighted dataset; b) processing the weighted dataset for each respective analytical algorithm in a plurality of analytical algorithms, by applying the weighted dataset against the respective analytical algorithm to obtain a corresponding analytical algorithm result in a plurality of analytical algorithm results, and by applying a corresponding algorithm weight in a plurality of algorithm weights to the corresponding analytical algorithm result in the plurality of analytical algorithm results to obtain a corresponding weighted analytical algorithm result in a plurality of weighted analytical algorithm results, wherein the plurality of algorithm weights is selected for the plurality of analytical algorithms in accordance with the query, the identified functional domains, or a combination of the query and identified functional domains; c) applying a…algorithm to integrate the plurality of weighted analytical algorithm results into an integrated answer for the query; and d) modifying at least one corresponding combination algorithm weight of at least one respective analytical algorithm in the plurality of analytical algorithms and repeating the selecting (a), processing (b), and applying (c) when the integrated answer fails to satisfy an optimization threshold, thereby monitoring a present or prospective health condition of the first subject.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or 
Claim 1 recites additional elements (i.e., a computer system comprising one or more processors, a memory, a plurality of algorithms including a metalearner ensemble algorithm; a plurality of devices including a first device and a second device) to perform the abstract idea. Claim 33 recites additional elements (i.e., a computer system comprising one or more processors, memory and one or more programs stored in the memory, a plurality of algorithms including a metalearner ensemble algorithm; a plurality of devices including a first device and a second device) to perform the abstract idea. Claim 34 recites additional elements (i.e., a computer system having a non-transitory computer readable storage medium storing one or more programs, one or more processors, a plurality of algorithms including a metalearner ensemble algorithm; a plurality of devices including a first device and a second device) to perform the abstract idea. Looking to the specifications, the computer system comprising a non-transitory computer readable storage medium, processors, memory, programs, and algorithms is described at a high level of generality (¶ 0013; ¶ 0017; ¶ 0089; ¶ 0091; ¶ 0093; ¶ 0135-0138; ¶ 0209), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the metalearner ensemble algorithm and plurality of devices including a first device and a second device only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, “obtaining” only provides input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general (Raman: ¶ 0035; ¶ 0051) and Conroy et al. (U.S. Patent App. Pub. No. US 2018/0046942 A1, hereinafter referred to as "Conroy") (Conroy: ¶ 0042), obtaining measurements from external devices is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, the limitations of “applying a metalearner ensemble algorithm” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Raman (U.S. Patent App. Pub. No. US 2014/0343955 A1) (Raman: abstract) and Conroy et al. (U.S. Patent App. Pub. No. US 2018/0046942 A1, hereinafter referred to as "Conroy") (Conroy: ¶ 0063), obtaining measurements from external devices is well-understood, routine, and conventional and thus, cannot provide “significantly more.”
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 3-4, 6-32, 35 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 3-4, 6-32, 35 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 8 further recites the additional elements of “wherein the plurality of analytical algorithms comprises more than one algorithm selected from nearest shrunken centroids, clustering algorithms, neural networks, support vector machine, principal component analysis, regression techniques, penalized logistic regression, random forest, Bayesian Binary Prediction Tree Model, zero shot learning, one shot learning, few shot learning, semi supervised learning, reinforcement approaches, dimensionality reduction techniques, linear discriminant analysis, embeddings, K- means algorithm, hierarchical algorithm, Density-based spatial clustering of applications with noise (DBSCAN) algorithm, mean shift algorithm, supervised classification, k-nearest neighbors (k-NN) algorithm, and tree-based methods,” which only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The limitations of the “regression techniques” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Raman (U.S. Patent App. Pub. No. US 2014/0343955 A1) (Raman: ¶ 0030; ¶ 0041) and Conroy et al. (U.S. Patent App. Pub. No. US 2018/0046942 A1, hereinafter referred to as "Conroy") (Conroy: ¶ 0050), using regression techniques to determine a user’s health status is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 10, 12, 19 further recites the additional elements of “a smart phone held by the first subject during all or a portion of the period of time, a smart watch worn by the first subject during all or a portion of the period of time, a wrist band with a wireless transmitter worn by the first subject during all or a portion of the period of time, a physiological sensor attached to the first subject during all or a portion of the period of time, an injectable sensor that is injected into the first subject prior to the period of time, an ingestible sensor that is ingested by the subject prior to (Raman: ¶ 0035; ¶ 0051) and Conroy et al. (U.S. Patent App. Pub. No. US 2018/0046942 A1, hereinafter referred to as "Conroy") (Conroy: ¶ 0042), obtaining data measured from a sensor is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 14-15 further recites the additional elements of “a sensor uniquely associated with…a bed, a sofa, a crib, a couch, a bench, a table, or a chair,” which is described at a high level of generality (¶ 0014; ¶ 0177), such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The limitations of obtaining data measured from “a sensor uniquely associated with…a bed…a table” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Heneghan et al. (International Publication No. WO 2007/143535 A2, hereinafter referred to as "Heneghan") (Heneghan: ¶ 0036; ¶ 0092) and CENTEN et al. (U.S. Patent Pub. No. US 2018/0199824 A1, hereinafter referred to as "Centen") (Centen: ¶ 0109), obtaining data measured from a sensor uniquely associated with a bed or a table is well-understood, routine, and conventional and thus, do not amount to “significantly more” 
Claim 30 further recites the additional elements of “an external data repository,” which is described at a high level of generality (¶ 0078), such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The limitations of “obtains the dataset from an external data repository” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Raman (U.S. Patent App. Pub. No. US 2014/0343955 A1) (Raman: ¶ 0016) and CENTEN et al. (U.S. Patent Pub. No. US 2018/0199824 A1, hereinafter referred to as "Centen") (Centen: ¶ 0090), obtaining data an external data repository is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-10, 12-13, 16-17, 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (U.S. Patent App. Pub. No. US 2014/0343955 A1) in view of Conroy et al. (U.S. Patent App. Pub. No. US 2018/0046942 A1, hereinafter referred to as "Conroy") and HOSSAIN et al. (U.S. Patent App. Pub. No. US 2013/0318016 A1, hereinafter referred to as "Hossain").
Regarding (currently amended) claim 1, Raman teaches a method for monitoring a present or prospective condition of a first subject, the method comprising: 
at a computer system comprising one or more processors and a memory (Raman: figure 7, i.e., exemplary computer system includes element 703 “Processor” and element 705 “Main memory”; ¶ 0054): 
obtaining a dataset associated with a present health condition of the first subject measured by a plurality of devices (Raman: ¶ 0051, i.e., “the predictive healthcare platform 121 determines the user data set from one or more clinical devices, one or more user devices, or a combination thereof. For example, the platform 121 may have connectivity with the clinical devices, the user devices, etc. to capture health measurements and/or observations made by the user and/or care-giver”), the dataset comprising (1) a first form of health or environmental data in a first format measured by a first device and (2) a second form of health or environmental data in a second format measured by a second device (Raman: ¶ 0035, i.e., “the care-giver may also use clinical devices with connectivity to the device 109 to collect current patient clinical information…the patient may self-collect the patient clinical devices via his own device 109 and/or associated health sensors (e.g., blood pressure monitoring sensors, cardiac sensors, etc.) without interaction with the care-giver”; ¶ 0036, i.e., “the predictive healthcare platform 121 receives the data collected at 401 for…converting the data to proper formats”); 
Yet, Raman does not explicitly teach, but Conroy teaches, in the same field of endeavor,
identifying a plurality of functional domains in said dataset (Conroy: ¶ 0044, i.e., “Data from each of the data sources may be associated with at least one feature. Features may be traits, characteristics, or variables that describe the subject”; ¶ 0072, i.e., Examiner interprets “anaerobic respiration” as a claimed functional domain because it’s identified from relating “Lactate and Arterial PaCO.sub.2”; ¶ 0073, i.e., Examiner interprets the amount of “carbon dioxide in the blood” as a claimed functional domain because it’s identified from relating “bicarbonate” and “carbon dioxide”); 
executing a query to obtain an optimized query answer (Conroy: ¶ 0068, i.e., “the robust classification apparatus is used in calculating a patient's hemodynamic score”), wherein said query comprises one or more of: 
(i) improving or worsening of the present health condition of the first subject, 
(ii) a deviation or conformance to a normative group health condition by the first subject, and 
(iii) a prediction of an impending health event or lack thereof for the first subject (Conroy: ¶ 0075, i.e., “values close to 1 may indicate a high risk of hemodynamic instability and values closer to 0 may indicate a lower risk of hemodynamic instability”), 
wherein the optimized query answer is obtained by a procedure that comprises: 
(Conroy: ¶ 0069, i.e., Examiner interprets the “appropriate masks m(x.sub.1), . . . , m(x.sub.p) for each of the p features” as the claimed domain weights for respective functional domains); 
b) processing the weighted dataset for each respective analytical algorithm in a plurality of analytical algorithms, by applying the weighted dataset against the respective analytical algorithm to obtain a corresponding analytical algorithm result in a plurality of analytical algorithm results (Conroy: ¶ 0045, i.e., “each classifier device 104 may then output a prediction score”; ¶ 0068, i.e., “each low-dimensional classifier f.sub.1(x), f.sub.2(x), . . . , f.sub.n(x) 404 is applied to the input x, wherein each classifier f.sub.1(x), f.sub.2(x), . . . , f.sub.n(x) 404 is associated with an input feature x.sub.1, x.sub.2, . . . , x.sub.p”), and by applying a corresponding algorithm weight in a plurality of algorithm weights to the corresponding analytical algorithm result in the plurality of analytical algorithm results to obtain a corresponding weighted analytical algorithm result in a plurality of weighted analytical algorithm results, wherein the plurality of algorithm weights is selected for the plurality of analytical algorithms in accordance with the query, the identified functional domains, or a combination of the query and identified functional domains (Conroy: ¶ 0046, i.e., “The scores may then be communicated to a weighted adder 106…The weighted adder 106 may then output the sum of the weighted classifier outputs”; ¶ 0070, i.e., “The weighted adder 408 applies weights a.sub.1(x), . . . , a.sub.m(x) to the output of the classifiers f.sub.1(x),f.sub.2(x), . . . f.sub.m(x)”); 
c) applying a metalearner ensemble algorithm to integrate the plurality of weighted analytical algorithm results into an integrated answer for the query (Conroy: ¶ 0063, i.e., “identify weighting functions a.sub.1(x), . . . , a.sub.m(x) to form an ensemble classifier H(x)”; ¶ 0070, i.e., “applies weights a.sub.1(x), . . . , a.sub.m(x) to the output of the classifiers f.sub.1(x),f.sub.2(x), . . . f.sub.m(x) to output a single score H(x). In the hemodynamic score embodiment, a single hemodynamic instability indicator (hii) risk score”); and 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identification of a functional domains in a dataset, execution of a query, processing of the query by selecting weights for functional domains, processing the dataset for each respective analytical algorithm, and applying a metalearner ensemble algorithm, as taught by Conroy, within the system of Raman, with the motivation to “provide robustness and resilience to missing data” (Conroy: abstract).
Yet, Raman and Conroy do not explicitly teach, but Hossain teaches, in the same field of endeavor,
d) modifying at least one corresponding algorithm weight of at least one respective analytical algorithm in the plurality of analytical algorithms (Hossain: ¶ 0023, i.e., "After a weak learner is added, the data is reweighted: examples that are misclassified gain weight, and examples that are classified correctly lose weight”; ¶ 0025) and repeating the selecting (a), processing (b), and applying (c) (Hossain: ¶ 0023, i.e., Examiner interprets the “iteratively learning weak classifiers with respect to a distribution and adding them to a final strong classifier” as the claimed repeating of the steps, which in the context of Conroy, a person having ordinary skill in the art would have understood could be the claimed selecting, processing, and applying) when the integrated answer fails to satisfy an optimization threshold (Hossain: ¶ 0024, i.e., Examiner interprets the “error rate of 0.5 for binary classification” as the claimed optimization threshold), thereby monitoring a present or prospective health condition of the first subject (Examiner interprets the “monitoring a present or prospective health condition of the first subject” as a natural consequence or result of the actively recited “modifying,” and the “thereby” limitation does not provide patentable distinction over the cited prior art).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the modification of at least one corresponding combination weight of at least one respective analytical algorithm in the plurality of analytical algorithms and repeating, as taught by Hossain, with the system of Raman and Conroy, with the motivation to “yield better accuracy” (Hossain: 0022).
Regarding (previously presented) claim 3, Raman, Conroy, and Hossain teach the method of claim 1, wherein, prior to executing the query, the method further comprises structuring any unstructured data in said dataset using a data formatting algorithm (Raman: ¶ 0029, i.e., “because of the size and unstructured nature of the data, the system 100 can ingest and domain validate (e.g., via the data transformation server 105) the data via an extract, transform, and load (ETL) process”; ¶ 0036, i.e., “pre-processing may include converting the data to proper formats”; ¶ 0045).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 4, Raman, Conroy, and Hossain teach the method of claim 1, wherein, prior to executing the query, the method further comprises: 
analyzing the dataset to determine if it is incomplete for missing data from one or more devices (Conroy: ¶ 0069, i.e., “m(x.sub.j)=0 if the jth feature is missing”); and, 
in accordance with determining that the dataset is incomplete: 
identifying one or more functional domains and one or more data features of the missed data associated with the one or more devices (Conroy: ¶ 0070, i.e., “which features of FIG. 3 are present/absent from the input x”); and 
imputing additional data points derived from data relating to the first subject, a group of subjects similar to the first subject, or a normative dataset, wherein the additional data points are imputed based on pre-determined relationships between data features and respective domains (Conroy: ¶ 0071, i.e., “select "replacement" features that are either measured very frequently or measured exclusively of the missing feature”; ¶ 0072-0073).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 6, Raman, Conroy, and Hossain teach the method of claim 1, further comprising treating or modifying a current treatment of the first subject for the present or prospective condition based upon the integrated answer (Raman: ¶ 0022).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 7, Raman, Conroy, and Hossain teach the method of claim 1, further comprising treating or modifying a current treatment of the first subject for the present or prospective condition based upon the integrated answer that satisfies the optimization threshold (Raman: ¶ 0022).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 8, Raman, Conroy, and Hossain teach the method of claim 1, wherein the plurality of analytical algorithms comprises more than one algorithm selected from nearest shrunken centroids, clustering algorithms, neural networks, support vector machine, principal component analysis, regression techniques, penalized logistic regression, random forest, Bayesian Binary Prediction Tree Model, zero shot learning, one shot learning, few shot learning, semi supervised learning, reinforcement approaches, dimensionality reduction techniques, linear discriminant analysis, embeddings, K- means algorithm, hierarchical algorithm, Density-based spatial clustering of applications with noise (DBSCAN) algorithm, mean shift algorithm, supervised classification, k-nearest neighbors (k-NN) algorithm, and tree-based methods (Raman: ¶ 0030, i.e., “the model can incorporate a number of different statistical classification approaches or models including decision trees, linear and Gaussian regression, neural networks, support vector machines, and the like”; ¶ 0041).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 9, Raman, Conroy, and Hossain teach the method of claim 1, wherein the method further comprises building the dataset, wherein the building the dataset comprises acquiring the first form of health or environmental data of the first subject from the first device uniquely associated with the first subject, for a period of time (Raman: ¶ 0020-0021).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 10, Raman, Conroy, and Hossain teach the method of claim 9, wherein the first device is a smart phone held by the first subject during all or a portion of the period of time (Raman: ¶ 0035), a smart watch worn by the first subject during all or a portion of the period of time, a wrist band with a wireless transmitter worn by the first subject during all or a portion of the period of time, a physiological sensor attached to the first subject during all or a portion of the period of time (Raman: ¶ 0035), an injectable sensor that is injected into the first subject prior to the period of time, an ingestible sensor that is ingested by the subject prior to the period of time, a shoe sensor worn by the first subject during all or a portion of the period of time, an eye tracking device in visual communication with the eyes of the first subject, a smart-shirt worn by the subject during all or a portion of the period of time, a human microchip implant, or a computerized textile worn by the subject during all or a portion of the period of time.
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 12, Raman, Conroy, and Hossain teach the method of claim 1, wherein the method further comprises building the dataset, wherein the building the dataset comprises acquiring the first form of health or environmental data of the first subject from a sensor uniquely associated with a premise, for a period of time (Raman: ¶ 0035).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 13, Raman, Conroy, and Hossain teach the method of claim 12, wherein the premise is a home, a clinic, an academic environment, or a hospital (Raman: ¶ 0035).

Regarding (previously presented) claim 16, Raman, Conroy, and Hossain teach the method of claim 1, wherein the first form of health or environmental data associated with the first subject comprises movement of the first subject, a cognitive measurement of the first subject, a measurement of speech uttered by the first subject (Raman: ¶ 0052, i.e., “the predictive healthcare platform 121 can collect a voice measurement for the user or patient to represent, at least in part, the user's clinical data”), a dexterity measurement of the first subject, physiological data of the first subject, behavior data of the first subject, subject data of the first subject, a EKG measurement of the first subject, an EEG measurement of the first subject, or contextual data associated with the first subject (Raman: ¶ 0052, i.e., “wherein the one or more health classification include a coronary artery disease diagnosis, the predictive healthcare platform 121 can collect clinical measurements related to CAD for the user and submits the collected clinical measurements as the user data set or clinical data for scoring/classification”).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 17, Raman, Conroy, and Hossain teach the method of claim 1, wherein the first form of health or environmental data associated with the first subject consists of physiological data associated with the first subject (Raman: ¶ 0035; ¶ 0052, i.e., “wherein the one or more health classification include a coronary artery disease diagnosis, the predictive healthcare platform 121 can collect clinical measurements related to CAD for the user and submits the collected clinical measurements as the user data set or clinical data for scoring/classification”).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 19, Raman, Conroy, and Hossain teach the method of claim 1, wherein the first form of health or environmental data associated with the first subject is physiological data and comprises analytical data from the first subject that is obtained through a sensor (Raman: ¶ 0035).

Regarding (previously presented) claim 20, Raman, Conroy, and Hossain teach the method of claim 1, wherein the method further comprises building the dataset, wherein building the dataset comprises acquiring subjective data automatically generated by the first subject (Raman: ¶ 0035, i.e., “the patient may self-collect the patient clinical devices via his own device 109 and/or associated health sensors (e.g., blood pressure monitoring sensors, cardiac sensors, etc.) without interaction with the care-giver”) or generated by the first subject in response to one or more predetermined question posed through a communication device to the first subject.
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 21, Raman, Conroy, and Hossain teach the method of claim 1, wherein the method further comprises building the dataset, wherein building the dataset comprises acquiring the first form of health or environmental data or the second form of health or environmental data from a location remote to the computer system (Raman: figure 1, i.e., “Clinical Population Database” 107 is located separately from “Device” 109 and both elements communicate via “Wireless Network” 125).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 22, Raman, Conroy, and Hossain teach the method of claim 1, wherein the first form of health or environmental data or the second form of health or environmental data originates in a hospital (Raman: ¶ 0035), a clinic, an academic environment, or a home.
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 23, Raman, Conroy, and Hossain teach the method of claim 1, wherein 
(Conroy: ¶ 0054), and 
the query addresses an assessment of progression of the disease (Raman: ¶ 0054, i.e., “significant disease processes such as sepsis, hemorrhage, and acute heart failure may result in significant impairment of these control functions to allow hemodynamic deterioration”; ¶ 0075, i.e., “values close to 1 may indicate a high risk of hemodynamic instability and values closer to 0 may indicate a lower risk of hemodynamic instability”).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 24, Raman, Conroy, and Hossain teach the method of claim 1, wherein 
the present or prospective condition of the first subject is a trauma that has occurred to the first subject (Conroy: ¶ 0054), and 
the query addresses an assessment of a recovery from the trauma by the first subject (Raman: ¶ 0054, i.e., “significant disease processes such as sepsis, hemorrhage, and acute heart failure may result in significant impairment of these control functions to allow hemodynamic deterioration”; ¶ 0075, i.e., “values close to 1 may indicate a high risk of hemodynamic instability and values closer to 0 may indicate a lower risk of hemodynamic instability”).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 25, Raman, Conroy, and Hossain teach the method of claim 1, wherein the present or prospective condition of the first subject is a prospective condition, and the query addresses an assessment of a likelihood of the prospective condition occurring to the first subject (Raman: ¶ 0075, i.e., “values close to 1 may indicate a high risk of hemodynamic instability and values closer to 0 may indicate a lower risk of hemodynamic instability”).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 26, Raman, Conroy, and Hossain teach the method of claim 25, wherein the prospective condition is a health event associated with a disease (Conroy: ¶ 0054).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 27, Raman, Conroy, and Hossain teach the method of claim 1, wherein 
the present or prospective condition of the first subject comprises a disease (Conroy: ¶ 0054), and 
the query addresses a diagnosis of the disease (Raman: ¶ 0054, i.e., “significant disease processes such as sepsis, hemorrhage, and acute heart failure may result in significant impairment of these control functions to allow hemodynamic deterioration”; ¶ 0075, i.e., “values close to 1 may indicate a high risk of hemodynamic instability and values closer to 0 may indicate a lower risk of hemodynamic instability”).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 28, Raman, Conroy, and Hossain teach the method of claim 1, wherein the query refers to a difference in a condition between a first group that includes the first subject and a second group that does not include the first subject (Raman: ¶ 0075, i.e., “values close to 1 may indicate a high risk of hemodynamic instability and values closer to 0 may indicate a lower risk of hemodynamic instability”).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 29, Raman, Conroy, and Hossain teach the method of claim 1, wherein the method is facilitated by a graphic user interface or automated programmatic access (Raman: ¶ 0021, i.e., “via a predictive management services interface”; ¶ 0034, i.e., “the cloud service manager module 201 generates an instance on demand associated with a channel partner through communication interface 311 managing the services provided”).

Regarding (previously presented) claim 30, Raman, Conroy, and Hossain teach the method of claim 1, wherein the obtaining obtains the dataset from an external data repository (Raman: figure 1, element 107, i.e., “Clinical Population Database”; ¶ 0016, i.e., “a data transformation operator 101 via service provider network 103 (e.g., a cloud service) starts the process of preparation or aggregation of the data set on a data transformation server 105 of clinical population data in the database 107”).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 31, Raman, Conroy, and Hossain teach the method of claim 1, wherein the dataset comprises data for a plurality of subjects including the first subject (Raman: figure 1, element 119, i.e., “Patient Clinical Database”; ¶ 0021) and the integrated answer satisfies the optimization threshold when the integrated answer accounts for at least a predetermined amount of variance in the dataset across the plurality of subjects (Hossain: ¶ 0024, i.e., Examiner interprets the “error rate of 0.5 for binary classification” as the claimed optimization threshold).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 32, Raman, Conroy, and Hossain teach the method of claim 1 further comprising processing data from said first or second form to determine a presence of missing data (Conroy: ¶ 0069, i.e., “m(x.sub.j)=0 if the jth feature is missing”; ¶ 0070, i.e., “which features of FIG. 3 are present/absent from the input x”), and imputing synthetic or replacement data for said missing data (Conroy: ¶ 0071, i.e., “select "replacement" features that are either measured very frequently or measured exclusively of the missing feature”; ¶ 0072-0073).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 33, Raman teaches a computer system for monitoring a present or prospective condition of a first subject, the system comprising one or more processors, (Raman: figure 7, i.e., exemplary computer system includes element 703 “Processor” and element 705 “Main memory”; ¶ 0054) comprising: 
obtaining a dataset associated with a present health condition of the first subject measured by a plurality of devices (Raman: ¶ 0051, i.e., “the predictive healthcare platform 121 determines the user data set from one or more clinical devices, one or more user devices, or a combination thereof. For example, the platform 121 may have connectivity with the clinical devices, the user devices, etc. to capture health measurements and/or observations made by the user and/or care-giver”), the dataset comprising (1) a first form of health or environmental data in a first format measured by a first device and (2) a second form of health or environmental data in a second format measured by a second device (Raman: ¶ 0035, i.e., “the care-giver may also use clinical devices with connectivity to the device 109 to collect current patient clinical information…the patient may self-collect the patient clinical devices via his own device 109 and/or associated health sensors (e.g., blood pressure monitoring sensors, cardiac sensors, etc.) without interaction with the care-giver”; ¶ 0036, i.e., “the predictive healthcare platform 121 receives the data collected at 401 for…converting the data to proper formats”);  
Yet, Raman does not explicitly teach, but Conroy teaches, in the same field of endeavor,
identifying a plurality of functional domains in said dataset (Conroy: ¶ 0044, i.e., “Data from each of the data sources may be associated with at least one feature. Features may be traits, characteristics, or variables that describe the subject”; ¶ 0072, i.e., Examiner interprets “anaerobic respiration” as a claimed functional domain because it’s identified from relating “Lactate and Arterial PaCO.sub.2”; ¶ 0073, i.e., Examiner interprets the amount of “carbon dioxide in the blood” as a claimed functional domain because it’s identified from relating “bicarbonate” and “carbon dioxide”); 
executing a query to obtain an optimized query answer (Conroy: ¶ 0068, i.e., “the robust classification apparatus is used in calculating a patient's hemodynamic score”), wherein said query comprises one or more of: 

(ii) a deviation or conformance to a normative group health condition by the first subject, and 
(iii) a prediction of an impending health event or lack thereof for the first subject (Conroy: ¶ 0075, i.e., “values close to 1 may indicate a high risk of hemodynamic instability and values closer to 0 may indicate a lower risk of hemodynamic instability”), 
wherein the optimized query answer is obtained by a procedure that comprises: 
a) selecting domain weights for respective functional domains in the dataset in accordance with the query, wherein the domain weights are applied to corresponding data in the dataset, thereby generating a weighted dataset (Conroy: ¶ 0069, i.e., Examiner interprets the “appropriate masks m(x.sub.1), . . . , m(x.sub.p) for each of the p features” as the claimed domain weights for respective functional domains); 
b) processing the weighted dataset in for each respective analytical algorithm in a plurality of analytical algorithms, by applying the weighted dataset against the respective analytical algorithm to obtain a corresponding analytical algorithm result in a plurality of analytical algorithm results (Conroy: ¶ 0045, i.e., “each classifier device 104 may then output a prediction score”; ¶ 0068, i.e., “each low-dimensional classifier f.sub.1(x), f.sub.2(x), . . . , f.sub.n(x) 404 is applied to the input x, wherein each classifier f.sub.1(x), f.sub.2(x), . . . , f.sub.n(x) 404 is associated with an input feature x.sub.1, x.sub.2, . . . , x.sub.p”), and by applying a corresponding algorithm weight in a plurality of algorithm weights to the corresponding analytical algorithm result in the plurality of analytical algorithm results to obtain a corresponding weighted analytical algorithm result in a plurality of weighted analytical algorithm results, wherein the plurality of algorithm weights is selected for the plurality of analytical algorithms in accordance with the query, the identified functional domains, or a combination of the query and identified functional domains (Conroy: ¶ 0046, i.e., “The scores may then be communicated to a weighted adder 106…The weighted adder 106 may then output the sum of the weighted classifier outputs”; ¶ 0070, i.e., “The weighted adder 408 applies weights a.sub.1(x), . . . , a.sub.m(x) to the output of the classifiers f.sub.1(x),f.sub.2(x), . . . f.sub.m(x)”);  
c) applying a metalearner ensemble algorithm to integrate the plurality of weighted analytical algorithm results into an integrated answer for the query (Conroy: ¶ 0063, i.e., “identify weighting functions a.sub.1(x), . . . , a.sub.m(x) to form an ensemble classifier H(x)”; ¶ 0070, i.e., “applies weights a.sub.1(x), . . . , a.sub.m(x) to the output of the classifiers f.sub.1(x),f.sub.2(x), . . . f.sub.m(x) to output a single score H(x). In the hemodynamic score embodiment, a single hemodynamic instability indicator (hii) risk score”); and 
The obviousness of combining the teachings of Raman and Conroy are discussed in the rejection of claim 1, and incorporated herein.
Yet, Raman and Conroy do not explicitly teach, but Hossain teaches, in the same field of endeavor,
d) modifying at least one corresponding algorithm weight of at least one respective analytical algorithm in the plurality of analytical algorithms (Hossain: ¶ 0023, i.e., "After a weak learner is added, the data is reweighted: examples that are misclassified gain weight, and examples that are classified correctly lose weight”; ¶ 0025) and repeating the selecting (a), processing (b), and applying (c) (Hossain: ¶ 0023, i.e., Examiner interprets the “iteratively learning weak classifiers with respect to a distribution and adding them to a final strong classifier” as the claimed repeating of the steps, which in the context of Conroy, a person having ordinary skill in the art would have understood could be the claimed selecting, processing, and applying) when the integrated answer fails to satisfy an optimization threshold (Hossain: ¶ 0024, i.e., Examiner interprets the “error rate of 0.5 for binary classification” as the claimed optimization threshold), thereby monitoring a present or prospective health condition of the first subject (Hossain: Examiner interprets the “monitoring a present or prospective health condition of the first subject” as intended use or result of the “modifying,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 34, Raman teaches a non-transitory computer readable storage medium storing one or more programs that, when executed by one or more processors of a computer system, cause the computer system to perform a plurality of operations (Raman: ¶ 0054; ¶ 0056) including: 
obtaining a dataset associated with a present health condition of the first subject measured by a plurality of devices (Raman: ¶ 0051, i.e., “the predictive healthcare platform 121 determines the user data set from one or more clinical devices, one or more user devices, or a combination thereof. For example, the platform 121 may have connectivity with the clinical devices, the user devices, etc. to capture health measurements and/or observations made by the user and/or care-giver”), the dataset comprising (1) a first form of health or environmental data in a first format measured by a first device and (2) a second form of health or environmental data in a second format measured by a second device (Raman: ¶ 0035, i.e., “the care-giver may also use clinical devices with connectivity to the device 109 to collect current patient clinical information…the patient may self-collect the patient clinical devices via his own device 109 and/or associated health sensors (e.g., blood pressure monitoring sensors, cardiac sensors, etc.) without interaction with the care-giver”; ¶ 0036, i.e., “the predictive healthcare platform 121 receives the data collected at 401 for…converting the data to proper formats”); 
Yet, Raman does not explicitly teach, but Conroy teaches, in the same field of endeavor,
identifying a plurality of functional domains in said dataset (Conroy: ¶ 0044, i.e., “Data from each of the data sources may be associated with at least one feature. Features may be traits, characteristics, or variables that describe the subject”; ¶ 0072, i.e., Examiner interprets “anaerobic respiration” as a claimed functional domain because it’s identified from relating “Lactate and Arterial PaCO.sub.2”; ¶ 0073, i.e., Examiner interprets the amount of “carbon dioxide in the blood” as a claimed functional domain because it’s identified from relating “bicarbonate” and “carbon dioxide”); 
executing a query to obtain an optimized query answer (Conroy: ¶ 0068, i.e., “the robust classification apparatus is used in calculating a patient's hemodynamic score”), wherein said query comprises one or more of: 
(i) improving or worsening of the present health condition of the first subject, 
(ii) a deviation or conformance to a normative group health condition by the first subject, and 
(iii) a prediction of an impending health event or lack thereof for the first subject (Conroy: ¶ 0075, i.e., “values close to 1 may indicate a high risk of hemodynamic instability and values closer to 0 may indicate a lower risk of hemodynamic instability”), 
wherein the optimized query answer is obtained by a procedure that comprises: 
a) selecting domain weights for respective functional domains in the dataset in accordance with the query, wherein the domain weights are applied to corresponding data in the dataset, thereby generating a weighted dataset (Conroy: ¶ 0069, i.e., Examiner interprets the “appropriate masks m(x.sub.1), . . . , m(x.sub.p) for each of the p features” as the claimed domain weights for respective functional domains); 
b) processing the weighted dataset for each respective analytical algorithm in a plurality of analytical algorithms, by applying the weighted dataset against the respective analytical algorithm to obtain a corresponding analytical algorithm result in a plurality of analytical algorithm results (Conroy: ¶ 0045, i.e., “each classifier device 104 may then output a prediction score”; ¶ 0068, i.e., “each low-dimensional classifier f.sub.1(x), f.sub.2(x), . . . , f.sub.n(x) 404 is applied to the input x, wherein each classifier f.sub.1(x), f.sub.2(x), . . . , f.sub.n(x) 404 is associated with an input feature x.sub.1, x.sub.2, . . . , x.sub.p”), and by applying a corresponding algorithm weight in a plurality of algorithm weights to the corresponding analytical algorithm result in the plurality of analytical algorithm results to obtain a corresponding weighted analytical algorithm result in a plurality of weighted analytical algorithm results, wherein the plurality of algorithm (Conroy: ¶ 0046, i.e., “The scores may then be communicated to a weighted adder 106…The weighted adder 106 may then output the sum of the weighted classifier outputs”; ¶ 0070, i.e., “The weighted adder 408 applies weights a.sub.1(x), . . . , a.sub.m(x) to the output of the classifiers f.sub.1(x),f.sub.2(x), . . . f.sub.m(x)”); 
c) applying a metalearner ensemble algorithm to integrate the plurality of weighted analytical algorithm results into an integrated answer for the query (Conroy: ¶ 0063, i.e., “identify weighting functions a.sub.1(x), . . . , a.sub.m(x) to form an ensemble classifier H(x)”; ¶ 0070, i.e., “applies weights a.sub.1(x), . . . , a.sub.m(x) to the output of the classifiers f.sub.1(x),f.sub.2(x), . . . f.sub.m(x) to output a single score H(x). In the hemodynamic score embodiment, a single hemodynamic instability indicator (hii) risk score”); and 
The obviousness of combining the teachings of Raman and Conroy are discussed in the rejection of claim 1, and incorporated herein.
Yet, Raman and Conroy do not explicitly teach, but Hossain teaches, in the same field of endeavor,
d) modifying at least one corresponding algorithm weight of at least one respective analytical algorithm in the plurality of analytical algorithms (Hossain: ¶ 0023, i.e., "After a weak learner is added, the data is reweighted: examples that are misclassified gain weight, and examples that are classified correctly lose weight”; ¶ 0025) and repeating the selecting (a), processing (b), and applying (c) (Hossain: ¶ 0023, i.e., Examiner interprets the “iteratively learning weak classifiers with respect to a distribution and adding them to a final strong classifier” as the claimed repeating of the steps, which in the context of Conroy, a person having ordinary skill in the art would have understood could be the claimed selecting, processing, and applying) when the integrated answer fails to satisfy an optimization threshold (Hossain: ¶ 0024, i.e., Examiner interprets the “error rate of 0.5 for binary classification” as the claimed optimization threshold), thereby monitoring a present or prospective health condition of the first subject (Hossain: Examiner interprets the “monitoring a present or prospective health condition of the first subject” as intended use or result of the “modifying,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 35, Raman, Conroy, and Hossain teach the method of claim 1, wherein each functional domain in the plurality of functional domains is represented by a group of features (Conroy: ¶ 0072, i.e., Examiner interprets “Lactate and Arterial PaCO.sub.2” as the claimed group of features because it represents “anaerobic respiration,” which is the claimed functional domain;  ¶ 0073, i.e., Examiner interprets “bicarbonate” and “carbon dioxide” as the claimed group of features because it represents “carbon dioxide in the blood,” which is the claimed functional domain). 
The obviousness of combining the teachings of Raman, Conroy, and Hossain are discussed in the rejection of claim 1, and incorporated herein.
Claims 11, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (U.S. Patent App. Pub. No. US 2014/0343955 A1) in view of Conroy et al. (U.S. Patent App. Pub. No. US 2018/0046942 A1, hereinafter referred to as "Conroy") and HOSSAIN et al. (U.S. Patent App. Pub. No. US 2013/0318016 A1, hereinafter referred to as "Hossain"), as applied to claims 1, 3-4, 6-10, 12-13, 16-17, 19-35, further in view of Heneghan et al. (International Publication No. WO 2007/143535 A2, hereinafter referred to as "Heneghan").
Regarding (original) claim 11, Raman, Conroy, and Hossain teach the method of claim 9.
Yet, Raman, Conroy, and Hossain do not explicitly teach, but Heneghan teaches, in the same field of endeavor, wherein the period of time is one minute or greater, five minutes or greater, one hour or greater, one day or greater, or one week or greater (Heneghan: ¶ 0082, i.e., “an actimeter…records the motion data continuously for days, weeks, or even longer”).
(Heneghan: ¶ 0009).
Regarding (previously presented) claim 14, Raman, Conroy, and Hossain teach the method of claim 1.
Yet, Raman, Conroy, and Hossain do not explicitly teach, but Heneghan teaches, in the same field of endeavor, wherein the method further comprises building the dataset, wherein the building the dataset comprises acquiring the first form of health or environmental data of the first subject from a sensor uniquely associated with a piece of furniture (Heneghan: ¶ 0036. i.e., “a sensor unit, which can be placed relatively close to where the subject is sleeping (e.g., on a bedside table)”; ¶ 0092, i.e., “no more than 1 meter from the bed, between 0.25 to 0.5 meters above the height of the mattress”).
The obviousness of combining the teachings of Raman, Conroy, Hossain, and Heneghan are discussed in the rejection of claim 11, and incorporated herein.
Regarding (original) claim 15, Raman, Conroy, Hossain, and Heneghan teach the method of claim 14, wherein the piece of furniture is a bed (Heneghan: ¶ 0092, i.e., “no more than 1 meter from the bed, between 0.25 to 0.5 meters above the height of the mattress”), a sofa, a crib, a couch, a bench, a table (Heneghan: ¶ 0036. i.e., “a sensor unit, which can be placed relatively close to where the subject is sleeping (e.g., on a bedside table)”), or a chair.
The obviousness of combining the teachings of Raman, Conroy, Hossain, and Heneghan are discussed in the rejection of claim 11, and incorporated herein.
Regarding (previously presented) claim 18, Raman, Conroy, and Hossain teach the method of claim 1.
(Heneghan: ¶ 0021; ¶ 0037).
The obviousness of combining the teachings of Raman, Conroy, Hossain, and Heneghan are discussed in the rejection of claim 11, and incorporated herein.
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/04/2021.
Regarding the 103 rejections, “the Office Action mischaracterizes the claimed invention and the Conroy reference” because “Conroy discloses systems/methods that receive data associated with features and apply low-dimensional classifiers to the received data without identifying functional domains and selecting weights for respective functional domains…Conroy is completely silent on identifying a plurality of functional domains in a dataset and selecting weights for respective functional domains in the dataset in accordance with a query. All of the cited sections of Conroy are related to low- dimensional classifiers…by relating Conroy's low-dimensional classifiers to both Applicant's functional domains and Applicant's analytical algorithms, the Office Action mischaracterizes the claimed invention and the Conroy reference.”
Regarding the 103 rejections, “the combination of Raman, Conroy and Hossain does not teach or suggest each and every limitation of the claimed invention, including (i) identifying a plurality of functional domains in said dataset, (ii) selecting domain weights for respective functional domains in the dataset in accordance with the query, wherein the domain weights are applied to corresponding data in the dataset, thereby generating a weighted dataset, and (iii) processing the weighted dataset for each respective analytical algorithm in a plurality of analytical algorithms, by applying the weighted dataset against the respective analytical algorithm to obtain a corresponding analytical algorithm result in a plurality of analytical algorithm results, as recited in claims 1, 33 and 34.” 
In response to Applicant’s argument that (a) regarding the 103 rejections, “the Office Action mischaracterizes the claimed invention and the Conroy reference” because “Conroy discloses systems/methods that receive data associated with features and apply low-dimensional classifiers to the received data without identifying functional domains and selecting weights for respective functional domains…Conroy is completely silent on identifying a plurality of functional domains in a dataset and selecting weights for respective functional domains in the dataset in accordance with a query. All of the cited sections of Conroy are related to low- dimensional classifiers…by relating Conroy's low-dimensional classifiers to both Applicant's functional domains and Applicant's analytical algorithms, the Office Action mischaracterizes the claimed invention and the Conroy reference”; and (b) regarding the 103 rejections, “the combination of Raman, Conroy and Hossain does not teach or suggest each and every limitation of the claimed invention”:
It is respectfully submitted that Examiner does not rely on Raman or Hossain to teach the aforementioned claim limitations “identifying a plurality of functional domains in said dataset,” “selecting domain weights for respective functional domains in the dataset in accordance with the query, wherein the domain weights are applied to corresponding data in the dataset, thereby generating a weighted dataset,” “processing the weighted dataset for each respective analytical algorithm in a plurality of analytical algorithms, by applying the weighted dataset against the respective analytical algorithm to obtain a corresponding analytical algorithm result in a plurality of analytical algorithm results,” as Applicant now alleges. 
Conroy is relied upon to teach the claim limitations “identifying a plurality of functional domains in said dataset” (Conroy: ¶ 0044, i.e., “Data from each of the data sources may be associated with at least one feature. Features may be traits, characteristics, or variables that describe the subject”; ¶ 0072, i.e., Examiner interprets “anaerobic respiration” as a claimed functional domain because it’s identified from relating “Lactate and Arterial PaCO.sub.2”; ¶ 0073, i.e., Examiner interprets the amount of “carbon dioxide in the blood” as a claimed functional domain because it’s identified from relating “bicarbonate” and “carbon dioxide”), “selecting domain weights for respective functional domains in the dataset in accordance with the query, wherein the domain weights are applied to corresponding data in the dataset, thereby generating a weighted dataset” (Conroy: ¶ 0069, i.e., Examiner interprets the “appropriate masks m(x.sub.1), . . . , m(x.sub.p) for each of the p features” as the claimed domain weights for respective functional domains), “processing the weighted dataset for each respective analytical algorithm in a plurality of analytical algorithms, by applying the weighted dataset against the respective analytical algorithm to obtain a corresponding analytical algorithm result in a plurality of analytical algorithm results” (Conroy: ¶ 0045, i.e., “each classifier device 104 may then output a prediction score”; ¶ 0068, i.e., “each low-dimensional classifier f.sub.1(x), f.sub.2(x), . . . , f.sub.n(x) 404 is applied to the input x, wherein each classifier f.sub.1(x), f.sub.2(x), . . . , f.sub.n(x) 404 is associated with an input feature x.sub.1, x.sub.2, . . . , x.sub.p”).
Applicant argues “Conroy discloses systems/methods that receive data associated with features and apply low-dimensional classifiers to the received data” and summarizes paragraphs and figures from Conroy, but fails to specify how or why the citations of Conroy fail to teach the aforementioned claim limitations. Applicant seems to imply that because “Conroy discloses systems/methods that receive data associated with features and apply low-dimensional classifiers to the received data,” Conroy cannot teach “identifying functional domains and selecting weights for respective functional domains.” However, regardless of whether or not Conroy discloses “low-dimensional classifiers,” Conroy teaches the aforementioned claim limitations, as addressed above.
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.H./Examiner, Art Unit 3626 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626